DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
Claim Limitations Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim Interpretation   

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office Action. 
Claim 36, the claim limitations which contain “means for” such as “means for identifying”, “means for determining” and “means for communicating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of 
Claim 56, the claim limitations which contain “means for” such as “means for identifying”, “means for transmitting”, “means for receiving” and “means for communicating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “identifying”, “transmitting”,  “receiving” and “communicating” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.  Claim element “means for” is a limitation that invokes 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  
A review of the specification discloses:
[0028], The apparatus may include means for identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel to a UE, means for transmitting a signal to a UE that facilitates identification of the dynamic range of the transmission power ratio by the UE,
means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio, and means for communicating with the UE in accordance with the beam failure status report.

In view of above, the specification fails to clearly link and provide how the cited apparatus can perform the specific mean-plus-function limitation(s).  To claim a means for performing a specific computer-implemented function, the structure corresponding to a 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to perform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  The failure to disclose a structure corresponding to the means-plus-function limitation(s) for 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 36-70 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
Claims 36 and 56 recite “An apparatus for wireless communication…” The claims lack sufficient physical hardware component to fall within the meaning of a machine as one of the four categories of invention.  According to MPEP § 2106, a Machine is defined as “a concrete thing, consisting of parts, or of certain devices and combination of devices …” 
Claims 37-55 depend upon claim 36 are also rejected for the same reason set forth in claim 36.
Claims 57-70 depend upon claim 56 are also rejected for the same reason set forth in claim 56.

Claims 36-70 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out the corresponding structure regarding the “mean-plus-function” limitation(s).  
Claim 36 recites “means for identifying a dynamic range….; means for determining a beam failure status…; and means for communicating with the base station…”  
Claim 56 recites “means for identifying a dynamic range…; means for transmitting, to the UE, a signal that facilitates identification…; means for receiving a beam failure status report…; and means for communicating with the UE…”
The claim terms “means for identifying”, “means for determining”, “means for communicating”, “means for transmitting” and “means for receiving” are indefinite. One cannot properly determine the scope of the claim, because the specification does not clearly disclose a 
Claims 37-55 depend upon claim 36 are also rejected for the same reason set forth in claim 36.
Claims 57-70 depend upon claim 56 are also rejected for the same reason set forth in claim 56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 15-18, 21-24, 28-31, 33, 35-39, 43-47, 50-53, 56-59, 63-66, 68 and 70 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong (US 2012/0028673 A1) in view of Zhou et al. (US 2019/0052339 A1) hereinafter “Zhou”
As per claim 1, Jeong discloses a method for wireless communication, comprising:
identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel received from a base station (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
Jeong does not explicitly disclose determining a beam failure status based at least in part on the dynamic range of the transmission power; and communicating with the base station in accordance with the beam failure status.
Zhou discloses determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0239], A beam failure event may include, e.g., a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory. a determination of an unsatisfactory quality of beam pair link(s) of an associated channel may be based on the quality falling below a threshold)
and communicating with the base station in accordance with the beam failure status (Zhou, [0224], the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to determine a beam failure status based at least in part on the dynamic range of the transmission power and communicate 

As per claim 2, Jeon in view of Zhou disclose the method of claim 1, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 3, Jeon in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: receiving an indication of the dynamic range of the transmission power ratio from the base station (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 4, Jeon in view of Zhou disclose the method of claim 3, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 8, Jeong in view of Zhou disclose the method of claim 3, wherein the indication is received via at least one of radio resource control (RRC), a medium access control (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 9, Jeong in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)
and determining the dynamic range of the transmission power ratio based at least in part n the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS)) 

As per claim 10, Jeong in view of Zhou disclose the method of claim 9, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 11, Jeong in view of Zhou disclose the method of claim 9, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

(Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 15, Jeong in view of Zhou disclose the method of claim 9, wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to DMRS power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 16, Jeong in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery)
and determining the dynamic range of the transmission power ratio based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 17, Jeong in view of Zhou disclose the method of claim 2, further comprising: 
determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 18, Jeong in view of Zhou disclose the method of claim 2, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 21, Jeong discloses a method for wireless communication, comprising: 
identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
transmitting, to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE (Jeong, [0016], transmitting the UL signal to the first serving BS using the UL TX power)

Zhou discloses receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0239], A beam failure event may include, e.g., a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory. a determination of an unsatisfactory quality of beam pair link(s) of an associated channel may be based on the quality falling below a threshold)
and communicating with the UE in accordance with the beam failure status report (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to receive a beam failure status report based at least in part on the dynamic range of the transmission power ratio and communicate with the UE in accordance with the beam failure status report and have modified the teaching of Jeong in order to maximize efficiency of transmission (Zhou, [0004])

As per claim 22, Jeong in view of Zhou discloses the method of claim 21, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

(Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 24, Jeong in view of Zhou disclose the method of claim 23, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 28, Jeong in view of Zhou disclose the method of claim 23, wherein the indication is transmitted via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 29, Jeong in view of Zhou disclose the method of claim 22, further comprising: transmitting an indication of a configuration of the CSI-RS, wherein the configuration indicates the dynamic range of the transmission power ratio (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

(Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 31, Jeong in view of Zhou disclose the method of claim 29, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 33, Jeong in view of Zhou disclose The method of claim 22, further comprising: transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 35, Jeong in view of Zhou disclose the method of claim 22, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 36, Jeong discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel received from a base station (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
Jeong does not explicitly disclose means for determining a beam failure status based at least in part on the dynamic range of the transmission power ratio; and means for communicating with the base station in accordance with the beam failure status.
Zhou discloses means for determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0239], A beam failure event may include, e.g., a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory. A determination of an unsatisfactory quality of beam pair link(s) of an associated channel may be based on the quality falling below a threshold)
and means for communicating with the base station in accordance with the beam failure status (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to determine a beam failure status based at least in part on the dynamic range of the transmission power and communicate 

As per claim 37, Jeong in view of Zhou disclose the apparatus of claim 36, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 38, Jeon in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: means for receiving an indication of the dynamic range of the transmission power ratio from the base station (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 39, Jeong in view of Zhou disclose the apparatus of claim 38, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 43, Jeong in view of Zhou disclose the apparatus of claim 38, wherein the indication is received via at least one of radio resource control (RRC), a medium access control  (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 44, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: 
means for receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot) 
and means for determining the dynamic range of the transmission power ratio based at least in part on the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 45, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 46, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

(Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 50, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to DMRS power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 51, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: means for receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery); and means for determining the dynamic range of the transmission power ratio based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))


means for determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and means for transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 53, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 56, Jeong discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
(Jeong, [0016], transmitting the UL signal to the first serving BS using the UL TX power)
Jeong does not explicitly disclose means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio; and means for communicating with the UE in accordance with the beam failure status report.
Zhou discloses means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0239], A beam failure event may include, e.g., a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory. A determination of an unsatisfactory quality of beam pair link(s) of an associated channel may be based on the quality falling below a threshold)
and means for communicating with the UE in accordance with the beam failure status report (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to receive a beam failure status report based at least in part on the dynamic range of the transmission power ratio and communicate with the UE in accordance with the beam failure status report and have modified the teaching of Jeong in order to maximize efficiency of transmission (Zhou, [0004])

As per claim 57, Jeong in view of Zhou disclose the apparatus of claim 56, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 58, Jeon in view of Zhou disclose the apparatus of claim 57, wherein the signal includes an indication of the dynamic range of the transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 59, Jeong in view of Zhou disclose the apparatus of claim 58, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 63, Jeong in view of Zhou disclose the apparatus of claim 58, wherein the indication is transmitted via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 64, Jeong in view of Zhou disclose the apparatus of claim 57, further comprising: means for transmitting an indication of a configuration of the CSI-RS, wherein the (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

As per claim 65, Jeong in view of Zhou disclose the apparatus of claim 64, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 66, Jeong in view of Zhou disclose the apparatus of claim 64, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 68, Jeong in view of Zhou disclose the apparatus of claim 57, further comprising:  means for transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

(Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

Claims 5-7, 13-14, 25-27, 32, 40-42, 48-49, 60-62 and 67 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of Zhou and further in view of Hwang et al. (US 2017/0019864 A1) hereinafter “Hwang”
As per claim 5, Jeong in view of Zhou disclose the method of claim 3, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])


Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 7, Jeong in view of Zhou disclose the method of claim 3, they do not explicitly disclose further comprising: determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
Hwang discloses determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to determine the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 13, Jeong in view of Zhou disclose the method of claim 9, they do not explicitly disclose wherein identifying the dynamic range of the transmission power ratio further comprises: identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
Hwang discloses wherein identifying the dynamic range of the transmission power ratio further comprises: identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])


Hwang discloses identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 25, Jeong in view of Zhou disclose the method of claim 23, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 


As per claim 26, Jeong in view of Zhou disclose the method of claim 23, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])


Hwang discloses wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 32, Jeong in view of Zhou disclose the method of claim 29, they do not explicitly disclose wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio.
Hwang discloses wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 40, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission 

As per claim 41, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 42, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose further comprising: means for determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
(Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to determine the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 48, Jeong in view of Zhou disclose the apparatus of claim 44, they do not explicitly disclose wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
Hwang discloses wherein identifying the dynamic range of the transmission power ratio further comprises: identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 49, Jeong in view of Zhou disclose the apparatus of claim 44, they do not explicitly disclose wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
Hwang discloses identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 60, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 61, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with 

As per claim 62, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
Hwang discloses wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 67, Jeong in view of Zhou disclose the apparatus of claim 64, they do not explicitly disclose wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio.
(Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

Claims 19, 20, 34, 54, 55 and 69 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of Zhou and further in view of Cui et al.  (US 2019/0052380 A1) hereinafter “Cui”
As per claim 19, Jeong in view of Zhou disclose the method of claim 2, they do not explicitly disclose further comprising: determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range; and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both.
(Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range and determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 20, Jeong in view of Zhou and Cui disclose the method of claim 19, further comprising: performing a CSI-RS measurement (Zhou,[0231], a measurement of a CSI-RS); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER) 

As per claim 34, Jeong in view of Zhou disclose the method of claim 22, they do not disclose further comprising: identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and determining a beam failure has occurred based at least in part on the received beam failure status report.
Cui discloses identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure 

As per claim 54, Jeong in view of Zhou disclose the apparatus of claim 37, they do not explicitly disclose further comprising: means for determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range; and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both.
Cui discloses means for determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 


As per claim 55, Jeong in view of Zhou and Cui disclose the apparatus of claim 54, further comprising: means for performing a CSI-RS measurement (Zhou,[0231], a measurement of a CSI-RS); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLEW the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination thereof (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER)

As per claim 69, Jeong in view of Zhou disclose the apparatus of claim 57, they do not explicitly disclose further comprising: means for identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and means for determining a beam failure has occurred based at least in part on the received beam failure status report.
(Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio and determine a beam failure has occurred based at least in part on the received beam failure status report and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462